DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 12 AUGUST 2019 is considered.  Current pending claims are Claims 1-10 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 AUGUST 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 19 of U.S. Patent No. 9,708,597. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims a cuvette/holder with a first and second electrode on opposite sides of the cuvette/holder in addition to the pulse generating circuitry configured to supply a pulse to the first electrode and the second electrode; and a capacitive element disposed in series between the pulse generating circuitry and the first electrode.  While the ‘597 discloses a sample holder, the cuvette is also interpreted to be a sample holder.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,927,345. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims a cuvette/holder with electrodes, a pulse generator.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHALE, US Publication No. 2003/0050591 A1.
Applicant’s invention is drawn towards a device, a cuvette. 
Regarding Claim 1, the reference McHALE discloses a cuvette, Figure 3, cuvette 100, [0152], comprising: a body comprising a nonconductive material, Figure 3, clear plastic rectangular housing, [0152]; a sample cavity configured to receive a sample, Figure 3, chamber, [0152]; a first wall configured to couple to a first electrode of a pulse generating system that comprises a capacitive element, Figure 1, 3 and 4, electrode 106, pulse generator 30, sensitization module 14, [0086, 0152]; and a second wall configured to couple to a second electrode of the pulse generating system, Figure 1 and 3, electrode 108, pulse generator 30, sensitization module 14, [0086, 0152].
Additional Disclosures Included are: Claim 2: wherein the cuvette of claim 1, wherein the capacitive element comprises a capacitance in a range between 1 nF and 1mF, [0086-0088].; Claim 3: wherein the nonconductive material comprises a quartz or plastic, [0152], clear plastic rectangular housing.; Claim 4: wherein the cuvette of claim 1, wherein the first wall comprises a conductive contact configured to couple to the first electrode to the capacitive element, wherein the conductive contact is separated from the sample cavity by a dielectric gap of the capacitive element, and wherein the dielectric gap comprises the nonconductive material, Figure 1 and 4, [0081, 0086, 0152-0154].; Claim 6: wherein the cuvette of claim 1, wherein the second wall comprises a second capacitive element, Figure 4, [0086-0087], sensitization module 14.; Claim 7: wherein the cuvette of claim 1, wherein the first wall comprises a dielectric element, Figure 3, clear plastic rectangular housing, [0152].; Claim 8: wherein the cuvette of claim 7, wherein the dielectric element comprises a ceramic dielectric or a plastic dielectric, clear plastic rectangular housing (include side walls), [0152].; Claim 9: wherein the cuvette of claim 1, wherein the second wall comprises a conductive contact configured to couple the second electrode directly to the sample cavity, Figure 1 and 4, cables 116 and 118, [0152].; and Claim 10: wherein the cuvette of claim 1, comprising a label that comprises a tag associated with a capacitance of the capacitive element of the cuvette, [0160]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McHALE.
Regarding Claim 5, the reference McHALE discloses the claimed invention but is silent in regards to wherein the wherein the dielectric gap comprises a first thickness between about 1mm and 5mm.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the dielectric gap comprises a first thickness between about 1mm and 5mm to adjust the voltage applied to the electrodes and modify the flow rate and protocol required by the user of the system, [0153, 0154].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication No. 2014/0363412 A1 to NECULAES discloses in Figure 1 a cuvette, comprising: a body, sample cavity configured to receive a sample; a first wall configured to couple to a first electrode of a pulse generating system; and a second wall configured to couple to a second electrode of the pulse generating system, [0035].
US Patent 5,720,921 to MESEROL discloses in Figure 9 and 10, a cuvette, comprising: a body, sample cavity configured to receive a sample; a first wall configured to couple to a first electrode of a pulse generating system; and a second wall configured to couple to a second electrode of the pulse generating system, Column 22. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797